Title: To John Adams from Thomas Brand Hollis, [2 September 1787]
From: Hollis, Thomas Brand
To: Adams, John


          
            
              Dear Sir
              [ante 2 September 1787]
            
            The conversation you honored me with the last time I dined at your house has affected me most sensibly & made me change my opinion of the person who was the subject of it. for it is impossible for me to entertain a doubt of the facts you assert, and if conviction did not strike so forcibly sooner, it must have been owing to the esteem & regard I had, for two persons, whom I could not think mistaken as to matters of fact; being so essentially concerned, but which now appears otherwise; but knowing the goodness of their hearts perhaps permitted me not to suspect their Judgement. The dereliction of all principles & the universal rage for distinction & pleasure, has almost annihilated the glorious principle you maintain; of never giving up your friend till clearly convicted of baseness.
            This is not the least illustrious part of your character, & for which you have my esteem if possible, in a higher degree than ever. I have

had my trials of this sort.— and have suffered & do suffer.— but I shall persevere till time & truth shall justify me & them.!
            you Sir, can easily imagine what it must have cost me to suspect & give up one, whom I had esteemed & valued. nothing but the apprehension that the American cause, the cause of truth and freedom, could have effected such a change.
            but during a civil war carried on from interest party & disappointment, the defection from publick virtue, & the change of principles according to the times, was so common & prevalent, that some instances among my friends did not surprise me much.
            This desertion was more to be expected to happen among them, when one considers there were rewards grants & titles for them to expect. but in case of failure, the sad reverse of disappointment, punishment, & relinquishing their native country, and no Asylum to fly too!
            But thanks to heaven many of them, in that dubious anxious state of things, stood firm & inflexible, at the risque of fortune, life, & reputation and have been blessed with Success.
            during a civil war, suspicion & distrust always prevails among the leaders, & the common enemy are industrious to promote it & has been too successful against the Americans!
            your oppressors will never forgive you, for the injuries you have received, & for the glorious asserting of your privelegies as men, & the noble independence you have obtained, by your perseverance, magnanimity, and virtue; for which suceeding generations will bless your memory.
            and the world in general be made wiser & happier by the spreading truth & knowledge.
            long may you continue to tread the glorious path of publick virtue, & be an illustrious ornament to your country, & enjoy the sublime happiness of having been greatly instrumental to save to your country, & preserve its liberties to future ages, is the sincere & invariable wish of, Dear Sir, / your affecte: & faithful Friend
            
              T Brand Hollis.
            
          
          
            now Dear Sir I must claim your promise of the pleasure of your company with mrs Adams here at the Hide.
            the only difficulty was the number of your family, which with me is none, but if that is any objection, I shall be very glad the Col & his Lady with your Grandson to Succeed you here, as you was so obliging as to declare your inclination. I hope you will comply with

it and oblige me also. I am perfectly disengaged after this week & hope monday se’en night the tenth instant will be convenient or any other day. but do not fix your time of absence. a pair of horses will bring you down to dinner breakfasting at Rumford.
            some of your family you will find here healthy & well. complts to the Colonel & Ladies.
          
        